Justice HOENS,
dissenting.
A man, having given himself over to the study of religious texts and tracts, believes that he is called by God to carry out various acts that no sane man would perform. His family grows fearful of his numerous expressions of what he believes he has been called to do in order to cleanse the world of them or to cleanse them of their sins. Some of his pronouncements include expressions that he is resisting God’s orders; others make it plain that he is intent on complying with God’s will as he understands it, even to the point of putting others to death.
His family first tries to use the powers of reason in an effort to convince him that his views do not comport with traditional religious teachings and in order to convince him of the errors in his increasingly bizarre and frightening pronouncements. Failing that, they essentially force him from their home. He moves in with a woman who then becomes pregnant with his child. Believing that she is nothing more than a harlot in the eyes of God and that she is in need of cleansing, he kills her. In the aftermath of *195that horrific act, his behavior includes some actions that appear to be consistent with efforts to elude detection and some lucid statements, but his family members report that he is babbling, obviously talking to and hearing the voice of someone they can neither see nor hear.
By the time of his trial, the explanations he has given about his behavior to the mental health professionals include both assertions that he was acting in accordance with what he believed to be the will of God and expressions of remorse that he now recognizes that he was duped by the devil into doing things contrary to the will of God. Nonetheless, his own testimony at trial explained that sometimes he heard directives and sometimes the “Spirit ministered to me and that I received like — a talk from Him” and that killing his girlfriend “was the right thing because it was something God was telling me to do.” Expert testimony included the opinion that defendant killed his girlfriend because he “believed that he was being compelled to do this by God and that therefore he had to obey that belief.”
No one disputes that defendant Boyce Singleton is mentally ill. The question before the Court today is whether the factual setting in which he acted and the expert testimony concerning his mental status is sufficient to meet the test that we have devised for the deifie command variation on the traditional insanity defense. See State v. Winder, 200 N.J. 231, 246-48, 979 A.2d 312 (2009) (considering difference between deifie command and personal moral code); State v. Worlock, 117 N.J. 596, 611, 569 A.2d 1314 (1990) (recognizing deifie command variation on insanity defense). More to the point, the question before this Court is whether, in light of that record, the trial court’s failure to charge the jury in accordance with Warlock was an error that entitles defendant to a new trial. The Appellate Division concluded that it was, as do I. Therefore, I respectfully dissent.
I.
We have long recognized that “clear and correct jury instructions are fundamental to a fair trial.” State v. Adams, 194 N.J. *196186, 207, 943 A.2d 851 (2008). In the context of a criminal trial in particular, we have cautioned that erroneous jury charges presumptively constitute reversible error, State v. Jordan, 147 N.J. 409, 422, 688 A.2d 97 (1997), and are “poor candidates for rehabilitation under the harmless error philosophy,” State v. Vick, 117 N.J. 288, 289, 566 A.2d 531 (1989) (citation omitted). Those expressions of our deeply held concern for ensuring that all defendants are accorded a fair trial are no more compelling than they are in the ease of one facing a charge of murder.
To be sure, we have fixed different standards against which to test such eiTors based upon whether a defendant requested a charge or failed to do so. In the latter circumstance, we have established a stringent standard, one that requires the defendant to demonstrate that the failure to include the charge was plain error and therefore clearly capable of producing an unjust result. R. 2:10-2; see State v. Burns, 192 N.J. 312, 341, 929 A.2d 1041 (2007). Although the plain error standard is an exacting one, the record in this ease, fairly and objectively viewed, surely meets it.
Indeed, it is only by redefining the meaning of Worlock’s deific command variation on the insanity defense, by imposing a new and exceedingly narrow view of the type of command that will qualify for that defense, by altering our previously-accepted notion of the difference between a time deific command and acts based on a personal moral code, and by ignoring the abundant evidence adduced at trial through fact and expert testimony in support of the conclusion that defendant fit within the traditional bounds of the deific command defense, that the majority can conclude that the failure to give the charge sua sponte did not amount to reversible error. In adopting this approach, the majority has created a test so narrow as to be essentially non-existent. It is, therefore, a new test that stands in clear disregard of the statutory definition of insanity, that is contrary to our previous decisions explaining the sources from which that statute was drawn and that is at odds with both religious practices and psychiatry.
*197Whether a jury would find that defendant met the definition of insanity had they been correctly charged we cannot know; that defendant has been deprived of the chance to be judged fairly in accordance with the statutory commands that define insanity in terms of both legal and moral wrong is the essence of injustice.
II.
The essential reasons for my disagreement with the majority’s reasoning and conclusion can be explained succinctly. First, the majority fails to recognize that the issue presented in Worlock, as to which the deific command discussion was but a small component, was nothing less than this Court’s clear articulation of the fundamental basis upon which we, and our Legislature, have embraced a definition of insanity that includes both legal and moral wrong. Worlock, supra, 117 N.J. at 606, 569 A.2d 1314 (describing issue as one of first impression). It was there that this Court traced the concept back to its roots in M’Naghten, see id. at 603-07, 569 A.2d 1314, there that the Court described the evolution of the concept here and around the country, id. at 608-09, 569 A.2d 1314, and there that this Court adopted Judge Cardozo’s reasoning that serves as the essential underpinning of our now well-established recognition of the deific command defense, ibid, (quoting People v. Schmidt, 216 N.Y. 324, 110 N.E. 945, 949 (1915)). To dismiss that scholarly explanation on such an important subject as a “narrow caveat,” ante at 160, 48 A.3d at 286, suggests that the majority deems both this Court’s decision in Worlock and the entire notion of the deific command defense to be unworthy of our attention.
Second, the majority overemphasizes the confined focus that this Court had in the more recent Winder decision, implying that Winder forged new ground. In fact, this Court in Winder merely recognized that a defendant who acts based on a personal moral code cannot claim the benefit of the deific command defense that we authorized in Worlock. The defendant in Winder made little effort to suggest that he acted pursuant to a deific command. *198Rather, his defense was that there were “other delusion-based exceptions” that Worlock suggested might be available and for which he qualified. Winder, supra, 200 N.J. at 249, 979 A.2d 312. Although the Court referred to the deific command defense as a narrow one, the Court did so in the context of a refusal to expand it to one who failed to demonstrate that the delusion he identified could or did fall into the category of legal but not moral wrong. Id. at 249-50, 979 A.2d 312. Nothing in that decision suggests, as the majority today prefers, that the true deific command has lost any of its vitality as a variant of the insanity defense.
Third, the majority’s analysis of the record today alters the distinction we recognized and applied both in Winder and in Worlock between defendants who respond to true deific commands and those whose criminal acts are instead motivated by adherence to a personal moral code. The defendant in Worlock believed that he was permitted to Mil his victims because “they’re the folly-ridden mass, they’re controlled by their popular beliefs” and because he lived by the code of “might makes right,” not because he was responding to any deific directive. Worlock, supra, 117 N.J. at 614, 569 A.2d 1314. The defendant in Winder contended that he feared his parents were planning to Mil him and murdered an innocent cab driver in order to be sent to prison where he would be safe from them. Winder, supra, 200 N.J. at 236-39, 979 A.2d 312. That logic, too, had all of the hallmarks of a purely personal code of conduct and none of the criteria by which a deific command can be identified. It was in that context that we cited precedents of our own, see id. at 247-48, 979 A.2d 312 (citing State v. DiPaolo, 34 N.J. 279, 293, 168 A.2d 401 (1961)), as well as the leading authority from another jurisdiction, id. at 247 n. 6, 979 A.2d 312 (discussing State v. Crenshaw, 98 Wash.2d 789, 659 P.2d 488, 494-95 (1983)), that demonstrate that a belief system that is contrary to societal mores is not sufficient.
This accepted distinction between deific commands and personal moral codes is best illustrated by the decision of the Supreme Court of Washington. See Crenshaw, supra, 659 P.2d at 494-95. *199There, the defendant acted in conformance with his Muscovite beliefs which, he contended, obligated him to kill his wife for her infidelity. Rejecting his assertion that he was entitled to claim the “sanctuary of the insanity defense,” the court held that “some notion or morality, unrelated to a mental illness, which disagrees with the law and mores of our society is not an insane delusion.” Id. at 495. Such a set of beliefs would no more be insane and would no more be a defense than the man who, coming from a culture where women are property and beating them is the accepted norm, claimed entitlement to walk free from the crime of assault if he beat his wife here. See S.D. v. M.J.R., 415 N.J.Super. 417, 431-33, 2 A.3d 412 (App.Div.2010) (rejecting contention that asserted religious beliefs about husband’s marital rights negated ability to form criminal intent); see also Reynolds v. United States, 98 US. 145, 166, 25 L.Ed. 244, 250 (1879) (concluding that First Amendment’s guarantee of freedom of religion did not shield defendant from polygamy conviction).
The reliance on a moral code that is on its face rational but unacceptable to our legal system is not a form of insanity. But that is not what deific commands are all about. The reason that the deific command qualifies as a defense to murder is that it is the one corner of insanity in which legal and moral wrong do not coincide. See Worlock, supra, 117 N.J. at 610-11, 569 A.2d 1314. One who acts in accordance with a sincerely held belief that he has been directed by God to carry out a murder may well appreciate that the crime is legally wrong, but will nonetheless act on the directive because he equally believes that it is a moral imperative. And it is only by recognizing the deific command that we, as a Court, can give full meaning and content to the Legislature’s statutory definition of insanity. N.J.S.A. 2C:4-1. That body chose the word “wrong” rather than the word “illegal” in defining the insanity defense; it made that choice against the backdrop of the decades, in fact more than a century, of precedent extending back to the M’Naghten formulation of the distinction between legal and moral wrong. This Court is not free to abandon that distinction through today’s crabbed interpretation.
*200Fourth, the majority redefines Worlock and Winder to suit the current purpose. It does so by altering the meaning of deific command so that it means one thing and one thing only, namely a direct, apparently verbally transmitted, command from God to do a specific act that the defendant then cannot help himself from carrying out. That view of deific command, however, finds no real support in any of this Court’s prior cases, nor in the precedents on which they were based. The majority’s decision expresses a new and rigid view of just what sort of a command from God it now believes is needed to so blur the line between legal and moral wrong as to call for the Worlock charge. Apparently only a booming voice from heaven, presumably admitting of only a singular direction, will meet the test for deific command. That constricted version of the test serves only to substitute as part of the fabric of our law an exceedingly narrow view of religious traditions found only in the cinema.
More troubling to me, that articulation of the sort of command that the majority now finds will define the Worlock variant on the insanity defense is sadly lacking in an understanding of either religion or psychiatry. While I do not profess to be expert in either, there is abundant support for the proposition that deific commands come in many forms and that courts do not reject the defense based on the manner in which the instruction has been purportedly received or revealed. See, e.g., People v. Coddington, 23 Cal.4th 529, 97 Cal.Rptr.2d 528, 2 P.3d 1081, 1111 (2000) (permitting insanity defense for defendant who believed, among other things, that God communicated to him through traffic signals and numbers), overruled in part on other grounds, Price v. Superior Court, 25 Cal.4th 1046, 108 Cal.Rptr.2d 409, 25 P.3d 618, 633 n. 13 (2001); State v. Blair, 143 N.H. 669, 732 A.2d 448, 449 (1999) (permitting insanity defense based on defendant’s contention that God appeared while he was in “trance”); State v. Lafferty, 20 P.3d 342, 363 (Utah 2001) (permitting insanity defense for Mormon fundamentalist who killed his sister-in-law and her infant child based on God’s “removal revelation”).
*201The majority’s suggestion that henceforth only a very specific variation of a command from God will suffice also ignores the fact that entirely sane people of faith profess to receive directions from God in ways far different from the cinematic version of how God speaks. They see visions, they find directions in dreams, they feel called, they express their knowledge of the will of God in myriad different ways. By extension, why would an insane person who believes he is directed by God to do something we would all say is illegal not similarly profess to have received that command in one of these other, entirely traditional manners?
Indeed, if we accept, as the majority apparently does, that for an insane person, there is but one version of a deific command and that it takes the sole form of an audible voice directing an immediate action, we are resurrecting, without perhaps intending to do so, the irresistible impulse approach to insanity that we long ago discarded. See State v. Cordasco, 2 N.J. 189, 196, 66 A.2d 27 (1949) (adhering to M’Naghten rule and rejecting irresistible impulse formulation of insanity); Mackin v. State, 59 N.J.L. 495, 496-97, 36 A. 1040 (E. & A.1896) (same). This is so not because of the requirement that it be a voice, but because the majority has coupled that requirement with notions about commands, orders, and “do this now” language as to which the recipient cannot but comply. I see no basis for such a remarkable alteration in the law that governs the insanity defense.
Nor does the majority’s opinion remain faithful to the psychiatrists’ view of what might qualify as a delusional deific command. The experts in this case did not quarrel over whether the form in which defendant said he had received his instructions from God would suffice, they in fact agreed that defendant suffered from delusions that caused him to believe he had been called in some way by God. What they disputed was whether it was a call to commit this murder or whether the murder was instead triggered by defendant’s history of aggressions against women, his strained and troubled relationship with the victim, or the victim’s refusal to turn over the car keys when he asked for them. For the majority *202to substitute its newfound belief that God only speaks in one way, or more precisely, that we will only recognize that an insane person hears the instruction from God or the call of God in a single format, is a dramatic and unsupported departure indeed.
Fifth, the majority, rather than reviewing the evidence in the record in accordance with our usual principles concerning the review on appeal of whether there is enough evidence in the record to require that the jury be charged sua sponte, proceeds instead to draw its own conclusions about the result it would have reached about whether defendant was insane. We have held that the trial court is obliged to charge a jury sua sponte “only when the evidence clearly indicates the appropriateness of such a charget.]” State v. Walker, 203 N.J. 73, 87, 999 A.2d 450 (2010) (considering court’s obligation to charge statutory defense to felony murder without request); see State v. Rivera, 205 N.J. 472, 488-90, 16 A.3d 352 (2011) (applying same standard to evaluate court’s obligation to charge any defense sua sponte); State v. Denofa, 187 N.J. 24, 41, 898 A.2d 523 (2006) (applying same standard in considering requirement to charge lesser-included offenses).
Utilizing our well-established test, the question is whether the evidence in the record “clearly indicates the appropriateness” of the Worlock charge. Tested in accordance with that standard, rather than tested in accordance with the majority’s approach of viewing the evidence through the lens of its new definition of the contours of the deific command variation of insanity, one can only conclude that the substantial evidence concerning defendant’s behavior, beliefs and rationale sufficed.
That there is evidence suggesting that defendant was not insane, or did not act in accordance with a deific command is not the point; rather, the existence of such evidence and the manner in which it should have been weighed and balanced is the proper function of a jury and not of this Court. The fundamental error of the majority’s analysis is that it tries to make rational sense out of what in the end is clear evidence of a disordered and delusional *203mind. Mistaking a few glimmers of lucidity or perhaps some sane behaviors for an organized thought process, the majority finds so little evidence of the deific command that it deprives defendant of the defense entirely. In doing so, it inappropriately substitutes its view for that of the finder of fact.
III.
In the end, I dissent because the majority has adopted a crabbed view of Worlock, has announced a view of Winder not expressed by the majority of the Court who joined it, and has retreated to an indefensible understanding of concepts of insanity and deific commands. I therefore respectfully dissent.
For reversal and remandment — Chief Justice RABNER and Justices LaVECCHIA, PATTERSON and Judge WEFING (temporarily assigned) — 4.
For dissent — Justices ALBIN and HOENS — 2.